Citation Nr: 0827658	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-38 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for left knee medial 
collateral ligament sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1982 
to September 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

(Consideration of the appellant's claim for service 
connection for left knee medial collateral ligament sprain is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)

The Board notes that the veteran's claim for service 
connection of a right knee disability was granted by way of 
an April 2006 rating decision.  Because this decision 
represents a full grant of the benefit sought on appeal, this 
issue is no longer before the Board.


FINDING OF FACT

The veteran does not have a right shoulder disability that is 
related to military service.


CONCLUSION OF LAW

The veteran does not have a right shoulder disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records.  As to whether further action should have been 
undertaken by way of obtaining a VA examination on the 
question of service connection for a right shoulder 
disability, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains: 1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, as 
discussed below, the competent medical evidence shows no 
indication of a right shoulder disability until many years 
after military service.  There is no indication, except by 
way of unsupported allegation, that the veteran experienced 
an injury or disease in service involving the right shoulder.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, there is evidence of a current disability involving the 
veteran's right shoulder-specifically, severe right AC joint 
arthrosis, subacromial impingement and partial rotator cuff 
tear.  (See July 2002 discharge summary from North Country 
Regional Hospital which noted that the veteran underwent a 
right shoulder Mumford procedure).  However, the service 
medical records, (SMRs) contain no indication that the 
veteran experienced a right shoulder injury while in the 
military.  The SMRs do not contain a diagnosis of or 
treatment for a right shoulder disability.  Further, the 
Board finds that the absence of documented shoulder problems 
until over 15 years after discharge, (the first post-service 
indication of a right shoulder disability is the above 
mentioned July 2002 discharge summary documenting severe 
right AC joint arthrosis), weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
("negative evidence" could be considered in weighing the 
evidence).  In summary, after weighing all the evidence of 
record, including the veteran's own statements, the Board 
finds that service connection for a right shoulder disability 
is not warranted.

The veteran nevertheless contends that his current right 
shoulder disability originated during his period of active 
military service.  However, while the veteran is competent as 
a layperson to describe the symptoms he experiences, he is 
not competent to provide a medical opinion as to their 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).  Consequently, the veteran's own 
assertions as to the etiology of his current disability have 
no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  Any 
current right shoulder disability is not traceable to an 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.


REMAND

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
In this case, based on the explanation discussed in detail 
below, the Board finds that it is necessary to obtain an 
additional medical opinion because the current opinion of 
record is insufficient to decide the claim.

Initially, the Board notes that the veteran is service 
connected for right knee patellar tendonitis with grade II 
medial collateral ligament sprain, and is also service 
connected for a right ankle disability.

The record contains a March 2006 VA examination, where the 
examiner diagnosed the veteran with chronic bilateral Grade 
II medial collateral ligament sprain.  At this examination, 
the veteran reported that in May 1983 while running down a 
hill, he noticed a popping in his right knee.  He also 
reported pain in his left knee which he stated began about 
the time he was discharged from the Army.  On examination, a 
left knee x-ray revealed a large calcified fragment along the 
inferior pole of the patella, noting that it could be due to 
a partial calcification of the patellar tendon, and noted 
that it was unlikely that it represented an old fracture 
fragment.  The examiner noted that the veteran had problems 
with his right knee documented in his military medical 
records and had begun to have problems with his left knee at 
the time of discharge.  Further, the examiner reported that 
there was clear evidence of injury on the examination, i.e., 
MCL weakness, and noted no injury in his civilian life to 
account for the injury.  Based on this evidence, the examiner 
opined that it was most likely that his knee problems were a 
result of the running he was doing during physical training 
in the army.

In this case, the Board finds that this medical opinion is 
not sufficient to constitute probative medical nexus evidence 
regarding the left knee disability, because although the 
record contains in-service medical evidence dated in May 1983 
indicating that the veteran presented complaining of right 
knee pain, stating that he felt a pop while running downhill, 
and was assessed with a soft tissue injury; there is no 
documentation of a left knee injury at any point during the 
veteran's time in the military.  Although the March 2006 
examiner partly explained his opinion by noting that the 
veteran began to have problems with his left knee at the time 
of discharge, this statement appears to be based solely on a 
history as reported by the veteran, because the record does 
not show any complaints or treatment related to the left knee 
until the March 2006 VA examination, over 15 years after 
leaving the military, when he was diagnosed with chronic 
bilateral grade II medial collateral ligament sprain.  The 
Board also finds it curious that the examiner would link a 
currently diagnosed ligament sprain to running in service, 
when again, the record contains no indication of a ligament 
sprain, or any other disability involving the left knee until 
15 years after leaving the military.

Therefore, because the examiner's opinion and explanation are 
not supported by a review of the record, the Board finds that 
another nexus opinion should be obtained, and an examiner who 
has considered the evidence of record should provide an 
opinion as to whether it is at least as likely as not that 
the veteran's left knee grade II medial collateral ligament 
sprain, is attributable to service.  The examiner should 
specifically comment on the lack of in-service complaints or 
treatment related to the left knee, and the lack of 
continuity of symptomatology following service-i.e., the 
fact that the first post-service documentation of a left knee 
disability was not until March 2006.

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Review of the record 
discloses that the veteran has not been adequately notified 
in accordance with the provisions of the VCAA.  In 
particular, on his December 2005 substantive appeal, (VA Form 
9), the veteran contended that his left knee disability was 
secondary to his service-connected right ankle disability, 
and in a July 2008 Informal Hearing Presentation, the 
veteran's representative stated that his left knee disability 
was secondary to (a result of) his right knee disability.  
Here, the veteran has not been notified regarding what 
evidence and information is required to substantiate a claim 
for secondary service connection.  As such, the veteran 
should be notified that in order to obtain secondary service 
connection, the evidence must show that the claimed 
disability is proximately due to or the result of a service-
connected disease or injury, and when thus established, this 
secondary condition will be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  As such, the Board will 
also remand this case to ensure that the veteran receives the 
notice to which he is entitled.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must apprise the 
veteran of any information and evidence 
not of record that is necessary to 
substantiate his claim; in particular, 
the veteran should be notified of what is 
required to substantiate a claim for 
secondary service connection-i.e., to 
show that the claimed disability is 
proximately due to or the result of a 
service-connected disease or injury, and 
when thus established, this secondary 
condition will be considered a part of 
the original condition.  38 C.F.R. 
§ 3.310(a).  

2.  The veteran should be afforded a VA 
examination, conducted by a physician 
with appropriate expertise to render a 
nexus opinion regarding the medical 
probability that any current left knee 
disability, particularly the diagnosed 
medial collateral ligament sprain, is 
attributable to the veteran's active 
military service.  The examiner should 
comment on the lack of documentation of a 
left knee injury in the service medical 
records, and the lack of evidence of a 
disability until 15 years after 
discharge.  The physician should include 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current left knee medical collateral 
ligament sprain is attributable to 
military service, including running 
during physical training.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


